         Case MDL No. 3010 Document 99-1 Filed 07/06/21 Page 1 of 4




                          BEFORE THE UNITED STATES
                 JUDICIAL PANEL ON MULTIDISTRICT LITIGATION

                                           MDL No. 3010


                                   SCHEDULE OF ACTIONS

                                                                     Civil
Exhibit Case Captions                                 Court                          Judge
                                                                   Action No.
        Plaintiff:
        Clarksburg Publishing Company, d.b.a.
                                                   N.D. W. Va.
        WV News                                                     1:21-cv-
  A                                                (Clarksburg                  Thomas S. Kleeh
                                                                   00051-TSK
                                                    Division)
        Defendants:
        Google, LLC; Facebook, Inc
        Plaintiff:
        HD Media Company, LLC
                                                   S.D. W. Va.      3:21-cv-       Robert C.
  B
                                                   (Huntington)      00077         Chambers
        Defendants:
        Google, LLC; Facebook, Inc.
        Plaintiff:
        ECENT Corporation                          S.D. W. Va.
                                                                    5:21-cv-
  C                                                 (Beckley                    Frank W. Volk
                                                                     00251
        Defendants:                                 Division)
        Google, LLC; Facebook, Inc.
        Plaintiff:                                                               James Patrick
        AIM Media Indiana Operating, LLC             S.D. Ind.      1:21-cv-        Hanlon
  D                                                (Indianapolis   00951-JPH-
        Defendants:                                  Division)        DLP       Magistrate Judge
        Google, LLC; Facebook, Inc.                                              Doris L. Pryor
                                                                                  Michael H.
        Plaintiff:
                                                                                   Watson
        AIM Media Midwest Operating, LLC             S.D. Ohio      2:21-cv-
  E                                                 (Columbus        01915-
                                                                                Magistrate Judge
        Defendants:                                  Division)     MHW-KAJ
                                                                                 Kimberly A.
        Google, LLC; Facebook, Inc.
                                                                                    Jolson
        Plaintiff:
        AIM Media Texas Operating, LLC              S.D. Tex.
                                                                    7:21-cv-
  F                                                 (McAllen                     Randy Crane
                                                                     00150
        Defendants:                                 Division)
        Google, LLC; Facebook, Inc.
        Plaintiff:
        The State of Texas; State of Arkansas;
        State of Idaho; State of Indiana;
                                                    E.D. Tex.       4:20-cv-
  G     Commonwealth of Kentucky; State of                                      Sean D. Jordan
                                                    (Sherman)      00957-SDJ
        Mississippi; State of Missouri; State of
        North Dakota; State of South Dakota;
        State of Utah; State of Alaska; State of
    Case MDL No. 3010 Document 99-1 Filed 07/06/21 Page 2 of 4




    Florida; State of Nevada; Commonwealth
    of Puerto Rico; State of Montana

    Defendant:
    Google, LLC

    Plaintiffs:
    Brown County Publishing Company Inc.;
                                                  E.D. Wis.       1:21-cv-
    Multi Media Channels LLC                                                    William C
H                                                (Green Bay        00498-
                                                                                Griesbach
                                                  Division)         WCG
    Defendants:
    Google LLC; Facebook Inc
    Plaintiff:
    Flag Publications, Inc.                        D. Md.
                                                                  1:21-cv-     Stephanie A.
I                                                (Baltimore
                                                                 00965-SAG      Gallagher
    Defendants:                                   Division)
    Google, LLC; Facebook, Inc.
    Plaintiff:
                                                                             William J. Martini
    Gale Force Media, LLC                                         2:21-cv-
                                               D.N.J. (Newark
J                                                                  09716-
                                                 Division)                   Magistrate Judge
    Defendants:                                                  WJM-ESK
                                                                             Edward S. Kiel
    Google, LLC; Facebook, Inc.
    Plaintiffs:
    Associated Newspapers Ltd.; Mail
                                               S.D.N.Y. (Foley
    Media, Inc.                                                   1:21-cv-
K                                                  Square                     P. Kevin Castel
                                                                 03446-PKC
                                                  Division)
    Defendants:
    Google LLC; Alphabet Inc.
    Plaintiff:
    Coastal Point LLC                             D. Del.
                                                                  1:21-cv-
L                                               (Wilmington                  Leonard P. Stark
                                                                 00554-LPS
    Defendants:                                  Division)
    Google LLC; Facebook, Inc.
    Plaintiff:
                                                                              Sharion Aycock
    Journal, Inc.                                N.D. Miss.       1:21-cv-
M                                                (Aberdeen         00072-
                                                                             Magistrate Judge
    Defendants:                                   Division)       GHD-RP
                                                                               Roy Percy
    Google, LLC; Facebook, Inc.
    Plaintiffs:
    Emmerich Newspapers Incorporated;
    J.O. Emmerich & Associates, Inc.; Delta-
    Democrat Publishing Company;                                             Henry T. Wingate
                                                 S.D. Miss.
    Commonwealth Publishing Company,                              3:21-cv-
                                                 (Northern
N   Inc.; Delta Press Publishing Company,                          00274-    Magistrate Judge
                                                 Division -
    Inc.; Newton County Appeal Inc.;                             HTW-LGI     LaKeysha Greer
                                                  Jackson)
    Simpson Publishing Co., Inc.;                                                 Isaac
    Montgomery Publishing Co., Inc.;
    Franklinton Publishing Co., Inc.;
    Charleston Publishing Co., Inc.; Clarion
              Case MDL No. 3010 Document 99-1 Filed 07/06/21 Page 3 of 4




             Publishing Company, Inc.; Scott
             Publishing, Inc.; Clarke Publishing, Inc.;
             Hattiesburg Publishing, Inc.; Tallulah
             Publishing, Inc.; Louisville Publishing,
             Inc.; Kosciusko Star-Herald, Inc.;
             Enterprise-Tocsin, Inc.; Grenada Star,
             Inc.; Tate Record, Inc.; Marion
             Publishing Company; Yazoo Newspaper
             Co., Inc.; Sunland Publishing Company,
             Inc.

             Defendants:
             Google, LLC; Facebook, Inc.
             Plaintiff:
             Eagle Printing Company                        W.D. Penn.       2:21-cv-
                                                                                         Magistrate Judge
      O                                                    (Pittsburgh       00518-
                                                                                         Maureen P. Kelly
             Defendants:                                    Division)         MPK
             Google, LLC; Facebook, Inc.
             Plaintiff:
             Kimberly Negron*,1 on behalf of herself
                                                           N.D. Cal.
             and all others similarly situated                             4:21-cv-        Haywood S.
      P                                                    (Oakland
                                                                          00801-HSG        Gilliam, Jr.
                                                           Division)
             Defendant:
             Google LLC
             Plaintiff:
             Organic Panaceas, LLC2                        N.D. Cal.        4:21-cv-
                                                                                         Magistrate Judge
      Q                                                    (Oakland          02629-
                                                                                          Donna M. Ryu
             Defendants:                                   Division)          DMR
             Google, LLC; Alphabet Inc.
             In re Google Digital Advertising
             Antitrust Litigation

             Plaintiffs:
             Surefreight Global LLC, individually and
                                                                                           Beth Labson
             on behalf of all others similarly situated,
                                                                                            Freeman
             d/b/a Prana Pets; Hanson Law Firm, PC,
                                                           N.D. Cal.       5:20-cv-
      R      individually and on behalf of all others
                                                           (San Jose)     03556-BLF      Magistrate Judge
             similarly situated; Michael Devaney;
                                                                                           Virginia K.
             Nicholas Arrieta; Sara Yberra; Michael
                                                                                           DeMarchi
             Stellman; Vitor Lindo; Sweepstakes
             Today, LLC; Mikula Web Solutions,
             Inc.; Mark J. Astarita; Organic Panaceas,
             LLC




1
    SPX Total Body Fitness, LLC has now been substituted for Plaintiff Negron.
2
    Since Google filed its Motion, Judge Freeman consolidated Organic Panaceas with Digital Advertising.
    Case MDL No. 3010 Document 99-1 Filed 07/06/21 Page 4 of 4




    Defendants:
    Google LLC; Alphabet Inc.

    Interested Parties:
    Genius Media Group, Inc.; The Nation
    Company, L.P.; The Progressive, Inc.;
    Sterling International Consulting Group;
    JLaSalle Enterprises LLC; Kimberly
    Negron
    In re Google Digital Publisher Antitrust
    Litigation

    Plaintiffs:
    Sweepstakes Today, LLC; Genius Media                                          Beth Labson
    Group, Inc.; The Nation Company, L.P.;                                         Freeman
    The Progressive, Inc.; Sterling                N.D. Cal. (San    5:20-cv-
S
    International Consulting Group; Mark J.            Jose)        08984-BLF   Magistrate Judge
    Astarita; JLaSalle Enterprises LLC;                                           Virginia K.
    Mikula Web Solutions, Inc.                                                    DeMarchi

    Defendants:
    Google LLC; Alphabet Inc.; YouTube,
    LLC
    Plaintiff:
    Cliffy Care Landscaping LLC, on behalf
    of itself and all others similarly situated;
    Raintree Medical and Chiropractic
    Center LLC (21-cv-658); Rodrock                                             Previously Ketanji
                                                     D.D.C.
    Chiropractic PA (21-cv-658), on behalf                           1:21-cv-    Brown Jackson;
T                                                  (Washington,
    of itself and all others similarly situated;                    00360-KBJ        pending
                                                      DC)
    Kinin, Inc. (21-cv-622)                                                       reassignment

    Defendants:
    Facebook Inc.; Google LLC; Alphabet
    Inc.
